DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 16/783,816 for an ADAPTER CLIP, filed on 2/4/2022.  This correspondence is in response to applicant’s RCE filed on 2/6/2020.  Claims 1-6 and 9-20 are pending.  Claims 6, 9-11, 13, 16 and 18 are withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 12, 14, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (EP 2 239 487).
Regarding claim 1, Yamada teaches an adapter clip comprising: a first portion (41) configured to fit within an engine clip or an engine clamp; a second portion (42) including an annular portion, the annular portion being configured to fit around an engine component; and a web portion connected to the annular portion and the first portion; wherein a diameter of the first portion differs from a diameter of the annular portion; wherein the web portion is between the first portion and the annular portion, 


[AltContent: textbox (second portion)][AltContent: arrow][AltContent: textbox (web portion)]
[AltContent: textbox (first portion)][AltContent: arrow]
    PNG
    media_image1.png
    749
    511
    media_image1.png
    Greyscale

[AltContent: arrow]	





[AltContent: textbox ()]









Regarding claim 3, Yamada teaches the clip of claim 1, wherein the second portion is configured to fit around a sleeve of the harness (52).
Regarding claim 4, Yamada teaches the clip of claim 1, wherein the first portion is annular.
Regarding claim 12, Yamada teaches the clip of claim 1, wherein the diameter of the first portion is smaller than the diameter of the annular portion.
Regarding claim 14, Yamada teaches the clip of claim 1, wherein the second portion further comprises an end portion (43) connected to the annular portion.
Regarding claim 17, Yamada teaches the clip of claim 14, wherein the end portion is connected to a portion of the annular portion opposite from a portion of the annular portion connected to the web portion.
Regarding claim 19, Yamada teaches a method of joining an engine clip or an engine clamp with an engine component (see figure below), the method comprising: inserting a first portion (51, excluding ends) of an adapter clip into the engine clip or the engine clamp (40); and inserting the engine component (30) into an annular portion of a second portion (52, excluding ends) of the adapter clip, the annular portion being connected to the first portion via a web portion of the adapter clip; wherein a diameter of the first portion differs from a diameter of the annular portion; wherein the web portion is between the first portion and the annular portion, and the web portion provides a space between the first portion and the annular portion so that the engine component is separated from the engine clip or the engine clamp; and wherein a length of the first portion is equal to a length of the annular portion, and the web portion extends an entirety of the length of the first portion and the length of the annular portion.

[AltContent: textbox (engine clamp)]
[AltContent: arrow]
    PNG
    media_image1.png
    749
    511
    media_image1.png
    Greyscale

	




[AltContent: textbox (second portion)][AltContent: textbox (web portion)]
[AltContent: arrow][AltContent: arrow]
[AltContent: textbox (first portion)]
[AltContent: textbox (adapter clip)][AltContent: arrow][AltContent: arrow]





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (EP 2 239 487).
Regarding claim 15, Yamada teaches the clip of claim 14, wherein the end portion comprises a hole configured to accept a fastener, but does not teach that the end portion comprises holes configured to accept fasteners.  The use of holes on an object to accept fasteners to attach two members together is well known in the art.  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the end portion comprising holes (more than one hole) configured to accept fasteners in order to securely attach the clip to a portion of the vehicle for stability and security of the harness held therein. 
Allowable Subject Matter
Claims 5 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 12, 14, 15, 17, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        February 11, 2022